Ethridge, J.
I concur in the conclusion that this case should be reversed and remanded, and concur in the conclusion that Mrs. C. G. Wells and her husband are jointly liable to Scott Hardin on the note, and that the relation of surety and principal did not exist as between them, and I concur in the conclusion that Mrs. Wells is entitled to have one-half of the sum allowed against her deceased husband, she having paid the entire note.
In my opinion, however, Scott Hardin should have made the affidavit and probated the claim. At the time of the death of the decedent, Scott Hardin was the creditor, and at that time the husband did not owe the. wife the money in question. Section 2106 prescribes how claims against the estate of deceased persons should be probated ; and the decisions heretofore have required a strict compliance with this statute. See McWhorter v. Donald, 39 Miss. 779, 80 Am. Dec. 97; Cheairs v. Cheairs, 81 Miss. 662, 33 So. 414.
*412I think the writing on the hack of the note was a sufficient statement of the claim under the statute. But the satute requires that an affidavit shall be attached thereto to the following effect, viz:
“That the claim is just, correct, and owing from the deceased; that it is not usurious, and that neither the affiant nor any other person has received payment in whole or in part thereof, except such as is credited thereon, if any and that security has not been received therefor, except as stated, if any. Thereupon, if the clerk shall approve, he shall indorse upon the claim the words following,” etc.
It is manifest, to my mind, that the purpose of this statute was to have the person who held the claim at the time of the death to make the affidavit because he alone would know whether it had been paid in whole or in part, and in most cases he alone would know whether it was usurious, etc.
It is suggested that a creditor whose claim was secured, 'as in the present case, might refuse to probate his claim and look to the other joint maker and property for payment. If such be the case, the surviving debtor could file a bill or petition in the court where the estate was administered, setting forth the facts, and asking for permission to pay off the claim because of the peculiar facts stated. It seems to me that the surviving joint debtor could tender payment and demand the creditor to make affidavit before paying the money, and demand that he probate the claim against the estate of the deceased joint maker, and if the creditor refused to take appropriate steps to protect his claim against the deceased, that the surviving joint debtor could maintain a proceeding in the chancery court to protect his rights under this condition. However that may be, I am of the opinion that the estate of the deceased cannot be charged except by pursuing the statute, and, in my judgment, the majority opinion will invite dealings with the estate of decedents which this court will repudiate when they arise. It will en*413courage executors and administrators to pay claims and get assignments to themselves and filing probate proceedings that will be subversive of the policy above referred to. The creditor who could not truthfully make the affidavit could circumvent the statute by the simple expedient of assiging the claim to some other person.